DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 10 August 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 August 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (WO 2016/075925, previously cited, attached machine translation has been modified to include paragraph numbers for citations).
Claim 1: Yokota teaches a nickel-base alloy-clad steel plate (paragraph 0001), wherein a clad steel plate is formed by metallurgically joining different types of metal to each other (i.e. the nickel-base cladding is bonded to a steel plate, and would be understood by one of ordinary skill in the art to be bonded to a surface of the steel) (paragraph 0002).  Yokota teaches the cladding metal is a nickel-base alloy with an element that improves corrosion resistance and particularly improves stress-corrosion cracking resistance in a sour environment (i.e. the metal is a corrosion resistant alloy) (paragraph 0043).  The base metal (i.e. base steel) contains, in mass%, 0.02-0.10% C, 0.10-0.50% Si, 0.75-1.80% Mn, ≤0.015% P, ≤0.0030% S, ≤0.070% Al, 0.040-0.10% Nb, 0.005-0.030% Ti, 0.0010-0.0060% N (contents of C, Si, Mn, P, S, Al, Nb, Ti, and N disclosed in paragraph 0023), and may further contain, in mass%, one or more of 0.0010-0.0050% Ca, ≤0.50% Cu, ≤0.50% Cr, ≤0.50% Mo, ≤0.1% V, and ≤0.50% Ni (contents of Ca, Cu, Cr, Mo, V, and Ni disclosed in paragraph 0033).  Yokota does not disclose the content of oxygen and so is considered to teach where O is about 0%.  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The ranges disclosed for the contents of Ca, O (considered to be about 0%), and S correspond to an ACR value of about 0.267-13.3 (calculated using the lower limits and upper limits for the contents of Ca and O in formula 1 of the instant application), which overlaps the claimed range.  See MPEP § 2144.05.  The ranges disclosed for the contents of C, Mn, Cr, Mo, V, Cu, Ni, and P correspond to a PHlC value of about 0.469-1.95 (calculated using lower limits and upper limits of these elements in formula 2 of the instant application), which overlaps the claimed range.  See MPEP § 2144.05.  Yokota teaches that the base metal has a microstructure where the proportion of bainite is preferably 90% or more (paragraph 0042) and with an average grain size of 30 µm or less (paragraph 0041).  These ranges (i.e. proportion and size of bainite) overlap the claimed range.  See MPEP § 2144.05.  The location of the measurement is not disclosed and so is considered to be the microstructure through the entire thickness of the base metal, absent an objective showing, and so includes the microstructure at a ½ thickness position.  Yokota teaches that the bonding property was evaluated and test specimens having shear strength of 300 MPa or more were evaluated to have a good bonding property (i.e. shear strength at a bonded interface between the base metal and the cladding metal is 300 MPa or more) (paragraph 0060; Table 4).
While not teaching a singular example of the instantly claimed clad steel plate, it would have been obvious to one of ordinary skill in the art before the effective filing date as the instantly claimed features (i.e. chemical composition, microstructure, and shear strength of bonding) are considered conventionally known as disclosed by Yokota, and one would have had a reasonable expectation of success.   
Claim 2: Yokota teaches the cladding metal is a nickel-base alloy with an element that improves corrosion resistance and particularly improves stress-corrosion cracking resistance in a sour environment (i.e. the metal is a corrosion resistant alloy) (paragraph 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishikawa et al. (US PGPub. No. 2013/0000793) teaches a steel pipe with heavy wall thickness and sour gas resistance having a chemical composition that overlaps the instantly claimed composition and having a microstructure of with a proportion of bainite being 80% or more and an average grain size of bainite is 5 µm or less.
Tanizawa et al. (US PGPub. No. 2015/0176727) teaches a line pipe having a chemical composition that overlaps the instantly claimed composition and where the microstructure includes 90% or more bainite, preferably 100% bainite.
Kimura et al. (US PGPub. No. 2018/0340238) teaches a steel sheet that can be coated having a chemical composition that overlaps the instantly claimed composition and having an area ratio of bainite of 90% or more, preferably at least 95%, at a position of ½ the sheet thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784